Case 20-00310-JMM             Doc 76    Filed 09/09/20 Entered 09/09/20 08:04:57                    Desc Main
                                       Document     Page 1 of 77




Matthew T. Christensen, ISB: 7213
Chad R. Moody, ISB: 9946
ANGSTMAN JOHNSON
199 N. Capitol Blvd., Ste 200
Boise, ID 83702
Phone: (208) 384-8588
Fax: (208) 629-2157
Email: mtc@angstman.com
        chad@angstman.com

Attorneys for Debtor in Possession

                              UNITED STATES BANKRUPTCY COURT

                                          DISTRICT OF IDAHO

    In re:                                               Case No. 20-00310-JMM

    GRAND SLAM, LLC,                                     Chapter 11

                    Debtor.


              SECOND MOTION FOR APPROVAL OF SALE OF REAL PROPERTY

             Pursuant to 11 U.S.C. § 363(b) and (f), Bankruptcy Rules 6004 and 9017, and LBR 2002.1,

the Debtor in Possession, Grand Slam, LLC (“Grand Slam”), moves this Court for approval to

sell real property more fully described below (“Motion”).1 The information required by LBR

2002.1 is set forth in this Motion as follows:

             1.     Description of Real Property. The real property is 22.72 acres of bare land

located in Canyon County commonly identified as Canyon Village with three addresses: 6804

Cleveland Boulevard, Caldwell, Idaho 83605, 5501 Kiowa Court (Parcel B), Caldwell, Idaho




1
  A previous Motion to Sell Real Property regarding this same subject property was granted by the Court. However,
the sale contemplated by that Motion was never closed due to the Buyer backing out of the sale.


Second Motion For Approval of Sale of Real Property – Page 1
Case 20-00310-JMM          Doc 76    Filed 09/09/20 Entered 09/09/20 08:04:57                 Desc Main
                                    Document     Page 2 of 77



83605, and NNA Cleveland Boulevard (Parcel C), Caldwell, Idaho 83605; and is legally described

in Exhibit A attached to the Purchase Agreement attached hereto (the “Property”).


        2.      Date, Time, and Place of Sale. The sale shall be a public auction commencing on

October 5, 2020, at 8:30 a.m. Mountain Time, at the offices of Angstman Johnson located at 199

N. Capitol Blvd. Suite 200 Boise, Idaho 83702.

        3.      Material Terms of Sale. The Property shall be sold to the highest bidder for not

less than a gross purchase price of $4,500,000.00. Grand Slam has received and accepted from

Colorado River 500, a California limited liability company (the “Buyer”), subject to higher bids

and Court approval, an offer of $4,500,000.00 for the purchase of the Property (“Purchas

Agreement”). A signed copy of the Purchase Agreement, including exhibits and addendums (if

any), is attached hereto as Exhibit 1. The Purchase Agreement is the product of an arm’s length

and good faith negotiation Grand Slam and Buyer. Based on the negotiated purchase price, Grand

Slam believes the fair market value of the Property is approximately equal to the sale price.2 Grand

Slam believes that this initial purchase price will be sufficient to not only satisfy the secured

lenders liens but also other outstanding unsecured creditor claims. Grand Slam does not have any

connection between the Buyer or its principal, Joseph A. Swain, other than through negotiations

of this sale. Closing will be held at the convenience of the parties or as soon after Court approval

as possible. The Purchase Agreement contemplates a Closing Date within 14 days following entry

of a Bankruptcy Court order approving the contemplated sale, with a possible extension of up to

14 days as may be needed to finalize and secure the necessary closing documents for the sale.




2
 Grand Slam has an appraisal of the real property, which values the property at approximately $8 million
dollars. The Debtor has received a number of inquiries from interested parties but to date the Debtor has
not received any offers near the appraised value.


Second Motion For Approval of Sale of Real Property – Page 2
Case 20-00310-JMM         Doc 76    Filed 09/09/20 Entered 09/09/20 08:04:57            Desc Main
                                   Document     Page 3 of 77



       4.      Bidding Procedures.        The opening bid price shall be the Buyer’s bid of

$4,500,000.00. Any competing overbids shall start at $4,525,000.00. Minimum bid increments

shall be $10,000.00. Bidders may bid in increments of more than $10,000.00 if desired. To

participate in the auction, an overbidder must submit to the Debtor in Possession, at least prior to

the start of the auction, certified funds in the amount of $28,500.00, payable to “Grand Slam,

LLC.” Should the overbidder be the winning bidder, these funds will be retained by the Debtor in

Possession as a nonrefundable deposit for application against the purchase price at the closing or

returned to the overbidder if the Bankruptcy Court does not approve the sale. The certified funds

of unsuccessful bidders will be refunded to those parties after the auction.

       5.      Sale Free and Clear. The Property is to be sold free and clear of all liens and

encumbrances with all liens (if any) to attach to the sale proceeds. Grand Slam has consulted with

several real estate brokers and professionals related to the sale of the Property prior to entering

into the Purchase Agreement. Grand Slam also consulted with several parties who were interested

in the property and was able to secure a buyer for the Property without the assistance of a Realtor

and will not incur Realtor-related closing costs. Existing liens on the Property will either be paid

at closing in agreed-upon amounts or will be released by the lienholders prior to closing. There

are two billboard leases on the property, which are being transferred and/or assigned to the Buyer

at closing. Grand Slam is the lessor on the leases, and there are no defaults under the terms of the

lease agreements. Copies of the two leases being assigned are attached to the Purchase Agreement.

In the event of existing liens on the Property that are not paid by the sale proceeds, the liens are

not being paid pursuant to 11 U.S.C. §363(f)(4), as any such interests in the Property are subject

to a bona fide dispute and will only be paid if later proved valid.




Second Motion For Approval of Sale of Real Property – Page 3
Case 20-00310-JMM          Doc 76    Filed 09/09/20 Entered 09/09/20 08:04:57          Desc Main
                                    Document     Page 4 of 77



       6.      Proceeds from Sale. Grand Slam requests the Court to allow payment at closing

of the liens and administrative expenses associated with this sale, to include closing costs and

escrow fees. Grand Slam proposes that the purchase price be distributed in the following

approximate amounts at the time of closing:

                       SALE PRICE                                 $4,500,000.00

                       Less: Estimate Deductions
                                Estimated payment to Idaho
                                 Mutual Trust, LLC                $3,880,000.00
                                Estimated payment to City of
                                 Caldwell                            $1,190.00
                                Estimated payment to Canyon
                                 County Treasurer (2018, 2019
                                 and prorated 2020 property
                                 taxes)                              $6,800.00
                                Estimated payment to Glancey
                                 Rockwell (holds judgment
                                 lien)                              $82,989.53
                                Estimated Closing Costs (paid
                                 by Buyer)                          $50,000.00



                       Total Estimated Deductions                 $4,020,979.53
                         Estimated UST Fees (1% of Gross Sale
                         price)                                    $45,000.00

                       Total Estimated Net Proceeds to Estate      $434,020.47


Actual deductions for unpaid liens, property taxes, closing costs, etc., may vary depending on the

actual closing date.

       7.      Existing Liens. The Property appears to be currently encumbered by certain Deeds

of Trust, tax liens and other encumbrances. Grand Slam seeks approval of the sale pursuant to 11

U.S.C. §363(f)(2), (3) or (4). The specific interests which appear to allegedly encumber the

Property (together with the proposed treatment) are as follows:



Second Motion For Approval of Sale of Real Property – Page 4
Case 20-00310-JMM         Doc 76    Filed 09/09/20 Entered 09/09/20 08:04:57              Desc Main
                                   Document     Page 5 of 77



                                    22.72 Acres in Canyon County

        Name of            Date of         Appx. Amount                      Treatment
       lienholder       Recorded Lien          allegedly
                                               secured
    Idaho Mutual       2-26-2018           $4,010,000.00       Paid at closing in agreed-upon
    Trust, LLC-        Ins. No. 2018-                          amount.
    Deed of Trust      008112

    City of Caldwell   2-4-2019       $1,190.00                Paid at closing
    Planning &         Ins. No. 2019-
    Zoning material    004620
    lien
    Glancey            2-25-2020      $82,989.53               Paid at closing in agreed-upon
    Rockwell &         Ins. No. 2020-                          amount.
    Associates         010585
    Judgment
    Preston            3-24-2020     $33,000.00                Lien to be released prior to closing;
    Nicholes Deed      Ins No. 2020-                           and/or not paid at closing due to
    of Trust           016803                                  preferential nature of Deed of Trust.
    Canyon County      2018, 2019,   $4,703.18                 Paid at closing.
    Treasurer-         2020
    Parcel
    R308990000
    R308990110
    R308990120


       8.      Fair Market Value. As outlined above, based on Grand Slam’s marketing efforts

and offer received, Grand Slam believes the purchase price is approximate to the fair market value

of the property, based upon current market conditions in Canyon County, Idaho. Further, Debtor

intends to continue to market the Property up to the date of the auction noted above.

       9.      Best Interest of Estate and Creditors. The proceeds for the sale of Property are

sufficient to satisfy existing liens and leave funds left over for the remaining non-insider unsecured

creditors. Grand Slam approximates that the estimated net proceeds to be received by the estate

as a result of this sale will be enough to satisfy Grand Slam’s obligations to all non-insider

creditors. Grand Slam also estimates that there will be some proceeds remaining for Grand Slam’s



Second Motion For Approval of Sale of Real Property – Page 5
Case 20-00310-JMM        Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57               Desc Main
                                   Document     Page 6 of 77



principals and investors however, not enough to cover all insider claims. Nevertheless, Grand

Slam understands that each of these parties do not object to the terms of this Motion and proposed

sale. Accordingly, Grand Slam, in its best business judgment, believes that this proposed sale is

in the best interests of the Debtor, the bankruptcy estate, and the unsecured creditors.

       10.     Objections. Pursuant to Bankruptcy Rule 6004(b), if you object to the sale, you

must file a written objection with the U.S. Bankruptcy Court (550 W. Fort St., MSC 042, Boise,

ID 83724) no later than September 28, 2020. You must also serve a copy upon the Debtor in

Possession and Debtor’s Attorney. You may also attend the scheduled hearing and present your

views or support your filed response.

       11.     Grand Slam believes and asserts that the Buyer is a good faith purchaser and

requests a finding of the same.

       12.     The Property is not subject to exemptions.

       13.     Grand Slam believes and certifies that all interested parties have been properly

notified pursuant to Bankruptcy Rules 2002 and 6004, and Local Rule 2002.1.

       14.     Grand Slam believes the proposed sale is in the best interest of the estate and

creditors.

       /

       /

       /

       /

       /

       /




Second Motion For Approval of Sale of Real Property – Page 6
Case 20-00310-JMM        Doc 76    Filed 09/09/20 Entered 09/09/20 08:04:57          Desc Main
                                  Document     Page 7 of 77



       15.     THE PROPERTY SHALL BE SOLD AS IS, WHERE IS, AND WITHOUT

WARRANTY OF ANY NATURE WHATSOEVER, EITHER EXPRESSED OR IMPLIED. The

Debtor in Possession requests that approval of this sale be effective immediately and the 14-day

stay imposed by Fed. R. Bankr. P 6004(h) and other rules be waived.


       DATED this 9th day of September, 2020.

                                                     /s/
                                                MATTHEW T. CHRISTENSEN
                                                Attorneys for Debtor in Possession




Second Motion For Approval of Sale of Real Property – Page 7
Case 20-00310-JMM        Doc 76    Filed 09/09/20 Entered 09/09/20 08:04:57         Desc Main
                                  Document     Page 8 of 77



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 9th day of September, 2020, I filed the
foregoing SECOND        MOTION        FOR       APPROVAL          OF     SALE        OF REAL
PROPERTY electronically through the CM/ECF system, which caused the following parties to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Brett R. Cahoon                        ustp.region18.bs.ecf@usdoj.gov
       Matthew Todd Christensen               mtc@angstman.com
       Thomas E. Dvorak                       ted@givenspursley.com
       US Trustee                             ustp.region18.bs.ecf@usdoj.gov

        I FURTHER CERTIFY that a copy of the foregoing Motion was served on all parties
listed on the attached mailing matrix and listed below on September 8th, 2020, via US Mail,
postage prepaid.

Idaho Outdoor Advertising
PO Box 9256
Boise ID 83707

Read Ink
15541 Orchard Avenue
Caldwell, ID 83605


                                                    /s/
                                              Matthew T. Christensen




Second Motion For Approval of Sale of Real Property – Page 8
              Case 20-00310-JMM   Doc 76    Filed 09/09/20          Entered 09/09/20 08:04:57       Desc Main
Label Matrix for local noticing       Borton Lakey Law
                                          Document           Page 9 of 77            Breckon Engineering
0976-1                                141 E Carlton                                  6661 N Glenwood St
Case 20-00310-JMM                     MERIDIAN, ID 83642-2320                        GARDEN CITY, ID 83714-1925
District of Idaho
Boise
Wed Aug 26 13:37:32 MDT 2020
CANYON COUNTY TAX COLLECTOR           CITY OF CALDWELL                               Brett R Cahoon
PO BOX 1010                           411 BLAINE STREET                              OFFICE OF THE US TRUSTEE US DEPT
CALDWELL,IDAHO 83606-1010             PO BOX 1179                                    720 Park Blvd., Ste. 220
                                      CALDWELL, ID 83606-1179                        Boise, ID 83712-7785


Canyon County Assessor                Matthew Todd Christensen                       Thomas E Dvorak
P.O. Box 1010                         Angstman Johnson, PLLC                         POB 2720
111 N 11th Ave                        199 N. Capitol Blvd., Ste. 200                 Boise, ID 83701-2720
Caldwell, ID 83605-3416               Boise, ID 83702-6197


Glancey Rockwell                      Grand Slam, LLC                                Idaho Mutual Trust
1257 W River St                       6804 E Cleveland Blvd                          12594 Explorer Dr.
BOISE, ID 83702-7028                  Caldwell, ID 83607-5360                        Boise, ID 83713-1524



Idaho Mutual Trust, LLC               Idaho Mutual Trust, LLC                        Internal Revenue Service
Givens Pursley LLP                    c/o Thomas E. Dvorak                           Centralized Insolvency Operation
c/o Thomas E. Dvorak                  Givens Pursley LLP                             PO BOX 7346
601 W. Bannock St.                    601 W. Bannock St.                             Philadelphia, PA 19101-7346
P.O. Box 2720                         Boise, ID 83702-5919
Boise, ID 83701-2720
Jeffrey Holt                          Mountain States Appraisal & Consulting, Inc.   Pioneer Irrigation District
6297 S Ruddsdale Ave                  dba Valbridge Propert Advisors                 3804 S Lake Ave
BOISE, ID 83709-1282                  1459 Tyrell Lane, Ste. B                       CALDWELL, ID 83605-5546
                                      Boise, ID 83706-4173


Preston Nicholes                      Rich Augustus                                  Richard Augustus
521 N 10th                            17333 Colt Dr                                  17333 Colt Dr
CALDWELL, ID 83605-2925               CALDWELL, ID 83607-8647                        CALDWELL, ID 83607-8647



Silver Stagg LLC                      Springbok Development                          Springbox Development
190 W Center St. Ste. 201             6297 S Ruddsdale Ave                           6297 S Ruddsdale Ave
KANAB, UT 84741-3400                  BOISE, ID 83709-1282                           BOISE, ID 83709-1282



US Trustee                            VALBRIDGE PROPERTY ADVISORS                    End of Label Matrix
Washington Group Central Plaza        1459 TYRELL LANE, SUITE B                      Mailable recipients     25
720 Park Blvd, Ste 220                BOISE, ID 83706-4173                           Bypassed recipients      0
Boise, ID 83712-7785                                                                 Total                   25
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 10 of 77




                        EXHIBIT 1
Case 20-00310-JMM         Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57               Desc Main
                                   Document      Page 11 of 77


                  REAL ESTATE PURCHASE AGREEMENT FOR fDAHO



 THIS PURCHASE AGREEMENT (the " Agreement"), dated the latter of the dates, on which the
 parties hereto executed this Agreement (the "Effective Date"), and is made by and between:
 Grand Slam LLC (the "Seller")

 -AND-

 Colorado River 500 LL C, Joseph A. Swain Managing Partner or Nominee (the "Buyer")

                                            RECITALS

     A. Seller is the owner of22.72 acres of bare real property part of which has been prepared as
         a planned unit development project known as "Canyon Village," and is located in Canyon
         County, Idaho commonly identified as Canyon Village with three addresses: 6804
         Cleveland Boulevard, Caldwell, Idaho 83605, 5501 Kiowa Court (Parcel B), Caldwell,
         Idaho 83605, and NNA Cleveland Boulevard (Parcel C), Caldwell, Idaho 83605; and is
         legally described in Exhibit A (the "Real Property").

     B. Seller is the lessor under two advertising billboard leases on the Real Property.

     C. Seller filed a voluntary petition for bankrnptcy under Chapter I l of the United States
        Bankrnptcy Code, District of Idaho, as case number20-0031 0-JMM (the "Bankruptcy
        Case").

    D. Buyer desires to acquire the Real Property and the assets related there to, and Seller
       desires to sell such assets to Buyer.


                                          AGREEMENT

 IN CONSIDERATION OF and as a condition of the Seller selling the Property, as defined
 below, and the Buyer purchasing the Property and other valuable consideration, the receipt and
 sufficiency of which consideration is acknowledged here, the patties to this Agreement
 (individually the "Party" and collectively the "Parties") agree as follows:
 Sale of Assets

 1. Subject to Paragraph 2, Seller agrees to sell, transfer, and assign to Buyer and Buyer agree to
    purchase, accept, and assume from Seller, on the terms and conditions set fo11h in this
    Agreement, the following assets (hereinafter the "Assets"):

        a. The 22. 723 commercial acres that is the Real Property, as described in Exhibit A,
           including, if any, fixtures and improvements located on tbe Real Property and all




l lPage
Case 20-00310-JMM          Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57               Desc Main
                                    Document      Page 12 of 77


             rights, privi leges and appurtenances associated with it, including but not limited to
             pennits, easements, and cooperative and association memberships

         b. All entitlements, improvement drawings, letters, legal correspondence for
            development purposes, architectural drawings, civil drawings, contractor proposals,
            bids, surveys, envi ronmental reports, soil reports, engineering reports, permits,
            financing documents, government approval documents for development and
            financing and any other related document important to the development of the project
            "Canyon Vi llage" on the Real Property ("Project Entitlements and Documents'').

         c. Assumption of the following advertising billboard leases (the "Advertising Leases"):

                 1.   Idaho Outdoor Advertising Lease # 1301, more specifically described in and
                      attached as Exhibit B; and

                ii. Lamar Outdoor Advertising Company Billboard Lease, more specifically
                    described in and attached as Exhibit C.

 2. Buyer shall not buy cash, notes receivable, accounts receivable, other intangibles, or any
     other miscellaneous personal assets as identified below

        a. Intentionally left blank.

 3. TRANSACTION SUBJECT TO THIRD-PARTY APPROVAL AND HIGHEST BID. The
    execution and delivery of this Agreement by Seller, and the consummation of the
    transactions contemplated herein, wi ll require the authorization, consent, or approval of the
    United States Bankruptcy Court and be subject to higher bids made at a sale pursuant to 11
    U.S.C. § 363.
 Purchase Price

 4. The purchase price for the Assets (the "Purchase Price") is $4,500,000.00, which shall be
    allocated as Buyer reasonably determines.

 5. Buyer shall reasonably allocate the Purchase Price between the real property, fixtures, and
    improvements and any personal property sold pursuant to this Agreement. Buyer will
    provide the Purchase Price allocation to Seller upon a winning bid at the auction sale. Tbe
    Buyer and the Seller will be bound by the allocation set forth in this section in reporting the
    transactions contemplated by this Agreement to any governmental authority (including
    without limitation the Internal Revenue Service and other taxing authorities).

 6. At closing, Buyer shall pay to Seller an amount equal to the Purchase Price minus the Eamest
    Money Deposit, by electronic transfer or certified or cashier's check with financial
    contingency. The Buyer's financing term sheet is attached as Exhibit E.


21 Pagc
Case 20-00310-JMM         Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57               Desc Main
                                   Document      Page 13 of 77


 Earnest Money

 7. The Buyer will deposit $28,500.00 ("Earnest Money Deposit'') as earnest money at Title One
    Katee Dodge Senior Escrow Officer 2929 W Navigator Dr. Suite JOO Meridian TD 83642,
    acting as escrow agent (the "Escrow Agent"), on or before 24 Hours after execution by the
    seller. Failure to deposit the earnest money as provided in this clause will result in the Buyer
    being in default under this Agreement.


 8. If the transaction contemplated by tbjs Agreement is consummated, the Escrow Money
    Deposit must be paid to Seller (unless already released pursuant to the tern,s of this
    Agreement) and shall be applied against the Purchase Price. lf the transaction contemplated
    by this Agreement is not consummated, Seller and Buyer instruct Escrow Agent to apply the
    Earnest Money as follows

         a. The Earnest Money Deposit is non-refundable and shall only be refunded if this
            Agreement is te1minated in event of a total material breach by Seller.


 Title Policy

 9. At the B uyer's expense, the Seller will furnish to the Buyer an owner's policy of title insurance
    (the "Tille Po licy") from Title One (the "Title Company") in an amount of the Purchase Price
    dated as of the date that the sale of the Assets becomes final and the Buyer takes possession of
    the Assets (the Closing Date, as defined below), which insurance and indemnifies the Buyer
    against loss as stipulated under The provisions of the Title Policy, subject to the following
    exceptions (collectively the "Title Exceptions") which includes: building and zoning
    ordinances; standard relating to platted subdivision; oil, gas and mineral rights; taxes, deeds of
    trust and assessments which the Buyer will be assuming; discrepancies in regards to shortages
    in area or boundary lines; and liens created as part of the financing for the Buyer.


 Commitment

 I0. At the Seller's sole cost, the Seller will furnish or cause to be furnished to the Buyer a
     commitment for title insurance (the "Commitment") and copies of restrictive covenants and
     documents evidencing exceptions in the Commitment (the "Exception Documents") other than
     the standard printed exceptions. The Seller hereby authorizes the Title Company to deliver the
     Commitment and Exception Documents to the Buyer's address provide in this Agreement.


 Property Survey


 11. Prior to the Closing Date and at the Buyer's sole cost (if any) the seller will furnish a survey
     to the Buyer and the said survey must be made by a registered professional land surveyor



3I Page
Case 20-00310-JMM         Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57               Desc Main
                                   Document      Page 14 of 77


    acceptable to the Buyer, Title Company and any lender. The survey will be delivered to the
    Buyer following execution of this Agreement.


 Objections and Care

 12. The Buyer may submit a written objection, within 10 days after the Buyer receives the
     Commitment, and Exception Documents, in relation to any defects, exceptions or
     encumbrances to title which makes the title unmarketable, excluding the Title Exceptions.

 13. With the exception of the requirements in the Commitment which are not waived, if the Buyer
    fails to provide a written objection with the allowed time, it will constitute as a waiver on the
    part of the Buyer to object. Any timely objections by either the Buyer or any third-party lender
    must be cured by the Seller, at the Seller's expense, prior to closing and the C losing Date wi ll
    be delayed as necessary. Ifthc objections are not cured, this Agreement will terminate and the
    earnest money will be refonded to the Buyer within ten days unless the Buyer has waived the
    objections in writing and elected to close the sale and accept the title with the existing defect.

 14. SELLER'S DISCLOSURE: The Seller does not know of any material facts that would affect
     the value of the Property, except those observable by the Buyer or any known to the Seller
     which are disclosed in this Agreement and the attached addenda (if any).

 15. STATUTORY D!SCLSOURES: The Seller is responsible to furnish the Buyer with the
     fol lowing disclosures and items as soon as practicable before signing of this Agreement: a.
     Seller's Real Property Disclosure Statement.

 16. COUNTY DISCLOSURE: The Seller is responsible for satisfying any local disclosure
    requirements prior to the signing of this Agreement. Please consult the local county
    department in which the Property was situation and/or a loca.l real estate attorney to ensure
    compliance has been met.


 Property Access and Inspection

 17. The Buyer may, at its sole cost, may perform their inspections and due diligence of the Assets
     to be completed within 30 days of tbe paities execution of this Agreement.


 Property Cond.ition


 18. The Assets are being sold "as is.". Buyer acknowledges that Seller bas made no agreement or
     pro1n ises to repair or improve any of the Assets being sold to Buyer under this Agreement.
     Buyer takes all such Assets in the condition existing on the date of this Agreement.

 Warranties



 41 Page
Case 20-00310-JMM         Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57              Desc Main
                                   Document      Page 15 of 77


 19. The Seller expressly disclaims all warranties, expressed or implied, including the wa1Tanty of
     merchantabi lity and the warranty of fitness for a pa1ticular pw-pose.
 Closing

 20. Closing shall occur on not later than 14 days following entry of a Bankruptcy Court order
     approving the sale contemplated herein (the "Closing Date"). The Parties shal.l .have the right
     to extend the Closing Date by not more than fourteen (J 4) days as needed to finalize imd secure
     the Closing Documents for the Sale by providing written notice to other party prior to the
     original C losing Date.

 21. In the absence of legal excuse, which shall include the Bankruptcy Comt' s decision to approve
     this Agreement and/or the transaction contemplated by this Agreement, the fai lure to close the
     sale on the Closing Date by either Party will enable the non-defaulting party to pursue any
     remedies on default provided in this Agreement.

 22. OBLIGATIONS OF SELLER AT CLOSING: At Closing and coincidentally with the
     performance by Buyer of its obligations described in this Agreement, Seller shall deliver to
     Buyer the following:

        a. At closing, the Seller will execute and deliver to the Buyer a general warranty deed
           which has title to the Property and shows no further exceptions to title of the Property
           except theTitle Exceptions.

        b. Bill of sale, assignments, properly endorsed certificates of title, and other instruments
           of transfer, in form and substance reasonably satisfactory to counsel for Buyer,
           necessary to transfer and convey all of the non-real property Assets to Buyer.

        c. Possession of the Assets to be conveyed prtrsuant to this Agreement.

        d. Any applicable notices, statements, certificates, affidavits, releases, loan documents
           and other documents required by this Agreement, by the Commitment or by law which
           is uecessarily for the closing of the sale or the issuance of the Title Policy must be
           promptly executed and delivered by the Seller and the Buyer.


 23. OBLIGATIONS OF BUYER AT CLOSING: At Closing and coincidentally with the
     performance by Seller of its obligations described in th is Agreement, Buyer shall deliver to
     Seller the following:

        a. At Closing, Buyer will pay the Purchase Price in good funds in the form of a cash ier's
           check, a certified check, or a wire transfer acceptable to the Escrow Agent.




 SI Page



                                                                                                r
Case 20-00310-JMM         Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57                Desc Main
                                   Document      Page 16 of 77



         b. A cashier's check, a certified check or a wire transfer for prorated items owed to Seller,
            if any; provided, Buyer may have up to ten (10) days following the Closing Date to
            reimburse Seller for any prorated items.

        c. Such other certificates and documents as may be called for by the provisions of this
           Agreement.

        d. written instructions, duly executed by Buyer, directing Escrow Agent to deliver the
           Escrow Amount (together with all accrned interest thereon, if any) to Seller.
        e. Any applicable notices, statements, certificates, affidavits, releases, loan documents
           and other documents required by this Agreement, by the Commitment or by law which
           is necessarily for the closing of the sale or the issuance .of the Title Policy must be
           promptly executed and delivered by the Seller and the Buyer.

 24. All covenants, representations and warranties in this Agreement will survive closing and may
     be enforced.
 Possession
 25. Possession of the Property in its current or required state will be delivered by the Seller to the
     Buyer upon proper funding at closing.


 Settlement and Other Expenses


 26. Un less both Parties otherwise agree in writing, the following expenses are payable by the Seller
     (the "Seller's Expenses") must be paid at or prior to closing:

        a . All existing liens; prepayment penalties; recording fees; lender; tax statements or
            certificates; preparation of deed; half of escrow fee; and all expenses payable by the
            Seller under this Agreement must be released or discharged accordingly.


 27. The following expenses payable by the Buyer (the "Buyer's Expenses") must be paid at or
     prior to closing:

        a. Loan origination, discount, commitment fees if any.

        b. All expenses related or incident to any loan, including by not limited to, appraisal fees,
           appl ication fees, credit reports, loan documents preparation fees, recording fees on
           notes and deeds of t1ust; as well as recording fees on the deed; financing statements;
           inspection fees; half of escrow fees; all prepaid items including flood and hazard
           insurance premiums; documentary stamp tax; title policy; surveys, and all other



 61 1'agc
Case 20-00310-JMM         Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57                Desc Main
                                   Document      Page 17 of 77



             expenses payable by the Buyer, necessary to perfo1m the Buyer's obligation under this
             Agreement must be released or discharged accordingly.

 28. Tntentionally Deleted.


 Prorations
 29. As may be applicable, the following items will be prorated and adjusted as of the Closillg Date:
     any taxes due for the current year, association foes, maintenance fees, assessments, dues,
     heatiug tank fuel, utility charges and rents of the Assets.

 30. If the tax rate for the current year ls unknown, the Pa1ties w ill use the rate from the prev ious
     year plus five percent at closing. If the tax rate for the previous year is also unknown, the
     Escrow Agent will estimate an amount to prorate, holdback sufficient funds and adjust the
     prorated amount when the new tax statements become available.
     \
 31 . The Buyer wi.11 be obligated to pay the share of the prorated taxes for the current year if the
      taxes are not paid at or prior to the closing.


 Risk of Loss

 32. The Seller will bear all risk of loss to the Real Property or its improvements, w hich includes,
     but is not limited to, physical damage or destruction to the Real Property, or loss caused by
     eminent domain, until the Closing Date. If at any point after the Effective Date of this
     Agreement but prior to closing, any part of the Real Property is damaged or destroyed, the
     Seller will restore the Real Property to its previous condi tion as soon as possible before the
     Closing Date, reasonable delays expected. If the Seller fails to restore the Real Prope1ty due
     to unforeseeable factors beyond the cootrol of the Seller, the Buyer may elect one of the
     following:
         a. the Closing Date will be extended as necessary to accowmodate the performance of
         restoration;
    The Seller's obligations under this provision are independent of any obligations of the Seller
    found under the hearing Property Condition.
 Remedies on Default
 33. The Buyer will be in defau lt if the Buyer fails to comply with the provisions of this Agreement,
     upon which, Seller may:

         a. Treat the Escrow Money Deposit as forfeited and the said money be deemed as
            liquidated damages and the sole remedy for the Seller.




                                                                                                  r
 71 Pagc
Case 20-00310-JMM          Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57                Desc Main
                                    Document      Page 18 of 77


 34. The Seller will be in default if the Seller fails to comply with the provisions of this Agreement,
     upon which, the Buyer may:

         a. seek specific perfonnance; or

         b. seek such other relief as may be provided by law; or

         c. a combination of any or all of the above remedies; or

         d. treat this Agreement as terminated and receive the Escrow Money Deposit within ten
            business days of cancellation.


 Escrow
 35. The Seller and the Buyer agree that the Escrow Agent is not:

        a. a party to this Agreement and will not assume and liabilities incurred as a result of the
            performance or nonperformance of either the Buyer or the Seller, and that no liability
            will be incurred unless the Escrow Agent is grossly negligent or willfully breaches the
            tem1 of this Agreement;
         b. liable for the Joss of earnest money as a result of the failure of any financial institution
            in which the earnest money has been deposited unless the said institution is acting as
            an escrow agent; and

        c. liable for interest on the earnest money.

 36. Subject to the provisions of this Agreement, upon closing, the Escrow Money Deposit will be
    applied in the following order with the excess refu11ded back to the Buyer:

        a. any cash down towards the Purchase Price; and

        b. Buyer's Expenses.

 37. At all relevant times during the course of this Agreement, the Escrow Agent is required to
    notify the other Party prior to the releasing of any funds to the Party who is requesting the
    fimds.

 38. The notice of the Escrow Agent to either Pa11y will be deemed effective upon its deposit to any
     US Postal Serv ice offices or mailboxes with receipt requested, provided that the notice contains
     adequate postage and the correct mailing address of the Party contained in this Agreement is
     inscribed on the notice. The notice of objection to the demand of earnest money will be deemed
     effective upon receipt by the Escrow Agent.




 81 1'age



                                                                                                     r
Case 20-00310-JMM          Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57                  Desc Main
                                    Document      Page 19 of 77



  Party Representations and Warranties
  39. SELLER REPRESENTATIONS. Seller represents and warrants to Buyer as follows:

        a. The Seller represents and warrants that~ unless otherwise waive.d by Buyer, there will
             be no liens, assessments. or security interest from third parties against the Assets, which
             will not be satisfied out of the sales proceeds.

        b. The Seller notes that the transactions contemplated in this Agreement arc subject to the
           requisite approvals of the bankruptcy court in Bankruptcy Case. Seller shall seek
           approval from the bankruptcy court as expeditiously as possible.

        c. The Seller makes no representation aside from those expressly provided in this
           Agreement. If the representations of the Se-Iler are untrue upon the Closing Date, the
           Buyer may terminate this Agreement and the eamest money will be refunded within
           ten days.

  40. BUYER REPRESENTATIONS. In addition to any express agreements of Buyer contained in
      this Agreement, Buyer represents and wammts to Setler as follows:

        a. Buyer is a limited liability company; duly organized and validly existing under the laws
           of the State of     Ce /(/Je.J,ip.._,   • Bllyer has all requisite corporate power and
           authority to enter into this Agreement an<l perfom1 its obligations hereunder.

        b.    The execution, delivery and pelfonnMce of this Agreement have been duly authorized
             and approved by the authorized manager and/or member of Buyer, and this Agreement
             shall constitute a valid and binding Agreement of Buyer in accordance wi.tb its te1ms.

        c. Buyer represents and acknowledges that it has entered into this Agreement on the basis
           of its own examination, personal knowledge and opinion of the value of the Assets.
           Buyer has. not relied on any representations made by Seller or Seller's agents other than
           those specified in this Agreement. Buyer does not rely upon any verbal or written
           representations of Seller or any agent of Seller regarding the Assets nor the prospective
           profits or volume of the Assets.

         d. Buyer acknowledges that all Assets are sold "AS lS," and Seller expressly disclaims
            all warranties, expressed or implied, including the watTaniy of merchantability and the
            warranty of fitness for a particular purpose. Buyer further acknowledges that Sel1er has
            made no agreement or promises to repair or improve any of the equipment or personal
            property being sold to Buyer under this Agreement. Buyer takes all such property in
            the condition existing on the date of this Agreement.




  9 ]Pa gc



                                                                                                     r
Case 20-00310-JMM                  Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57                    Desc Main
                                            Document      Page 20 of 77



          e. Buyer has as of!he date of this Agreement, and shall at the Closing, funds that are sufficient to
             pay the Purchase Price, and otherwise consummate all of the transactions contemplated
                  hereunder.

          f.      Buyer acknowledges that Seller is a Debtor in Possession havin& filed a bankruptcy
                  petition under Chapter l l in the Bankruptcy Case. Buyer fttrther. acknowledges that
                  the obligations of Seller to consummate the transactions contemplated by this
                  Agreement are subject to all requisite approvals of the bankr\.1ptcy couri in the
                  Bankruptcy Case and any conditions placed thereon by the bankJuptcy code and rules
                  and the Bankruptcy Court.

          g. Buyer acknowledges and is aware that the transactions contemplated by this Agreement
             are subject to any higher or better bids a$ part of a sale process to be conducted in the
             Bankruptcy Case pursuant to 11 U.S.C. § 363, the bankruptcy court's direction, as well
             as any objections by creditors and parties in interest.

          h. Buyer agrees to use it<; best efforts to effectuate the transactions contemplated by this
                  Agreement and to fulfill all the conditions ofBuyer's obligat.ions under this Agreement;
                  and shall do all acts and things as may be required to carry out Buyer's obligations and
                  to consummate this Agreement.

          1.      All representations and warranties made in th1s Agreement by Buyer shall be true as of
                  the Closing Date as fully as though such representations and warranties had been made
                  on and as ofthe Closing Date, and Buyer shall not have violated or shall not have failed
                  to perform in accordance with any covenant contained in this Agreement.

          J.      None of the representations or warranties of Buyer contain or will contain any w1true statement
                  ofa material fact or omit ot will omit or misstate a material fact neccssacy in order to make the
                  statements cont-aincd herein not misleading.


  Notices
  4 1, Al I notices pursuant to this Agreement must be vvritten and signed by the respective Party or
       its agent and all such correspondences will be effective upon it being mailed with return receipt
       requested, or hand-delivered as follows:

           To the Buyer at:

           Name: Joseph A. Swain
           Address: 471 Medford Ct #102 Long Beach CA 90803 (949) 524-63Q4
           Telep~one: 9·19 - 5                27'-
                                               ~~of
                     J
           Fax: eze e,, 'YI WtrJ-f t (7, C,v i111
                               0



  10 IPn ,.-, c
           "'
Case 20-00310-JMM            Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57                     Desc Main
                                      Document      Page 21 of 77


         To tbe Seller at:

         N ame: Grand Slam LLC, c/o Matthew T. Christensen
         Address: J 99 N . Capitol Blvd. Ste. 200 Boise, ID 83702
         Telephone: (208) 384-8588
         fax: (208-629-21 57)

 Assignability

 42. Except as set forth below, this Agreement and the assets acquired by Buyer hereunder shal.l not be
     assigned, sold, encumbered or otherwise transfen-ed or disposed of without Seller's prior written
     consent, which consent shall not be unreasonably withheld, and the approval of the bankruptcy court
     as may be necessary.

 43. Subject to bankruptcy court approva l, Seller shall not be required to consent unless it is reasonably
     satisfied that the prospective transferee has sufficient financial resources and experience to successfully
     carry on the business being acquired by Buyer under this Agreement. In the event Seller gives its
     consent, the transferee shall expressly assume all of Buyer's obligations under this Agreement,
     provided the consent and the transferee's assumption shall not in any way relieve or discharge Buyers
     obligations under this Agreement. Buyer shall reimburse all costs and fees reasonably incuncd by Seller
     in reviewing, inve,~tigating and preparing documents in connection with the transfer, including attorney
     fees. Notwithstanding the foregoing, Buyer shall be able to freely assign its rights under this Agreement,
     without consent of Seller (but subject to bankmptcy court approval, if necessary), to an entity which is
     set up for the purpose of acquiring the business which is the subject to this Agreement and which is
     whol ly-owned by Buyer.

 44. This Agreement is binding on the representative heirs, executors, administrators, successors,
     personal representatives and assigns, as the case may be, of the Seller and the Buyer.


 Governing Law

 45. The Parties agree this Agreement will be construed under the l.a ws of Idaho and subject to
     applicable bankruptcy law, without regard to the jurisdiction in which any action or special
     proceeding may be instituted.

 46.


 Severability

 47. Ifthere is a conflict between any provision of this Agreement and the applicable legislation of
     Idaho (the "Act") or the 11 U.S.C. !OJ et seq (the "Bankruptcy Code"), the Act and the
     Bankruptcy Code will prevail and such provisions of the Agreement will be amended or
     deleted as necessary in order to comply wi th the Act and/or Bankruptcy Code. Further, any
     provisions that are required by the ACT and/or Bankruptcy Code are incorporated into this
     Agreement.
Case 20-00310-JMM         Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57                Desc Main
                                   Document      Page 22 of 77




 48. ff any terms or provisions of this Agreement are determined to invalid or unenforceable by a
     court of competent jurisdiction, including without limitation the bankruptcy court, the
     remainder of this Agreement will not be alfocted and each unaffected term and provision of
     this Agreement will be valid and enforceable to the fullest ex.tent permitted by Jaw.

 No Broker or Agent
 49. There are no obligations on either Party for the payment of broker fees in this Agreement. The
     Parties agree that no real estate brokers or agents were procured for their services in connection
     with this Agreement or any pa1t of the sale agreement prior to the signing of this Agreement.
     ff a broker or agent was retained, the Party which employed the said broker or agent will be
     solely liable for the costs associated with it.
 Agreement of Parties
 50. Th.is Agreement constitutes th.e entire agreement of the Parties and it may not be contradicted
     by evidence of prior, contemporaneous or subsequent oral agreement. The provisions
     contained in this Agreement cannot be changed except by the signed and delivered written
     consent of both Parties.

 Representation
 51. The Seller and the Buyer should consult an attorney before this Agreement is executed if any
    aspect of the Agreement is not understood. The Seller and the Buyer agree each will notify
    the other of the contact information for the respective attorney, if any, responsible for this real
    estate transaction.
 General Provisions


 52. This Agreement may be executed in counterpa1ts. Facsimile signatures are binding and are
     considered to be 01iginal signatures.

 53. AlI monetary amoun.ts in this A1:,rreement refer to US dollars, and all payments required to be
     paid under this Agreement will be paid in US dollars unless the Parties agree otherwise in
     writing.

 54. Headings are inserted for the convenience of the Parties only and are not to be considered when
     interpreting this Agreement. Words in singular mean and include the plural and vice versa.
     Words in masculine gender mean and include the feminine gender and vice versa. Words
     importing persons include finns and corporations and vice versa.

 55. Time is of the essence in this Agreement. Ever calendar day except Saturday, Sunday or U.S.
     national holidays will be deemed a business day and all relevant time periods in this Agreement


 12 1Page
Case 20-00310-JMM        Doc 76           Filed 09/09/20 Entered 09/09/20 08:04:57             Desc Main
                                        Document      Page 23 of 77



     will be calculated in business days. Perfonnance will be due the next business day if any
     deadline falls on a Saturday, Sunday or a national holiday. A business      d!y
                                                                              ends at five p.m.
     local time in the time zone in which the Property is situated.




               EXECU                .                     ·         r 500 LLC, A tALIFORNIA LLC
               and or
               Nomiuee    e ,j   t'tl-·dayi   · · ugust, 2020.



               Witness _ _ _ _ _ __ _ _ _ _ _ _ _ __ _~_




                                                                 ay of August, 2020., Seller


               Witness _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ __                        ,Grand Slam LLC




  131 Pa g c
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 24 of 77




                       EXHIBIT A
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 25 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 26 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 27 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 28 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 29 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 30 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 31 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 32 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 33 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 34 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 35 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 36 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 37 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 38 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 39 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 40 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 41 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 42 of 77




                       EXHIBIT B
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 43 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 44 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 45 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 46 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 47 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 48 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 49 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 50 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 51 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 52 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 53 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 54 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 55 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 56 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 57 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 58 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 59 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 60 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 61 of 77




                       EXHIBIT C
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 62 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 63 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 64 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 65 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 66 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 67 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 68 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 69 of 77




                       EXHIBIT D
                         (Intentionally Omitted)
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 70 of 77




                        EXHIBIT E
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 71 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 72 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 73 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 74 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 75 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 76 of 77
Case 20-00310-JMM   Doc 76     Filed 09/09/20 Entered 09/09/20 08:04:57   Desc Main
                             Document      Page 77 of 77
